Fourth Court of Appeals
                                           San Antonio, Texas

                                      MEMORANDUM OPINION

                                               No. 04-14-00637-CV

                                               IN RE David GOAD

                                        Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 17, 2014

MOTION DISMISSED FOR LACK OF JURISDICTION

           On September 9, 2014, David Goad filed a pro se motion seeking an immediate stay of

proceedings pending in Justice Court No. 4, Guadalupe County, Texas, pursuant to Rule 52.10 of

the Texas Rules of Appellate Procedure. Although the attachments to the motion suggest that a

petition for writ of mandamus would also be filed, Goad has not filed a petition. 2 Rule 52.10 allows

a relator to seek temporary relief “pending the court’s action” on a petition. TEX. R. APP. P. 52.10.

Implicit in Rule 52.10 is the necessity for a petition to be filed before this court can consider any




1
  This proceeding arises out of Cause No. JSC4-4995, styled David Goad v. Jamie Osborne, pending in the Justice
Court, Precinct 4, Guadalupe County, Texas, the Honorable Todd Friesenhahn presiding.
2
  It should be noted that this court does not have authority to issue a writ against a justice of the peace. See TEX. GOV’T
CODE ANN. § 22.221(a)-(b) (West 2004); see also In re Barrera, No. 04-14-00464-CV, 2014 WL 3014696, at *1 (Tex.
App.—San Antonio July 2, 2014, orig. proceeding) (dismissing petition seeking mandamus relief against justice of
the peace for lack of jurisdiction).
                                                                                  04-14-00637-CV


grant of temporary relief. See id. At this time, there is no controversy before this court.

Accordingly, Goad’s motion for immediate stay is dismissed for lack of jurisdiction.



                                                PER CURIAM




                                              -2-